 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JONATHAN MILLEN,                                    No. 2:19-cv-1120 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    SAN QUENTIN STATE PRISON, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. The federal venue statute provides that a civil action “may be brought in (1) a

19   judicial district in which any defendant resides, if all defendants are residents of the State in

20   which the district is located, (2) a judicial district in which a substantial part of the events or

21   omissions giving rise to the claim occurred, or a substantial part of property that is the subject of

22   the action is situated, or (3) if there is no district in which an action may otherwise be brought as

23   provided in this action, any judicial district in which any defendant is subject to the court’s

24   personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

25           In this case, none of the defendants reside in this district. The claim arose in Marin

26   County, which is in the Northern District of California. Therefore, plaintiff’s claim should have

27   been filed in the United States District Court for the Northern District of California. In the

28   interest of justice, a federal court may transfer a complaint filed in the wrong district to the
                                                          1
 1   correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir.

 2   1974).

 3             Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 4   States District Court for the Northern District of California.

 5   Dated: June 21, 2019
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11   1
     mill1120.21
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
